      Case: 1:17-cv-00089-SA-DAS Doc #: 89 Filed: 09/09/20 1 of 1 PageID #: 775




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

CARLA BLAKE                                                                              PLAINTIFF

VS.                                                     CIVIL ACTION NO. 1:17-CV-89-SA-DAS

DON LAMBERT, et al.                                                                  DEFENDANTS


                                                 ORDER

           The Defendant, Prentiss County, has filed a Motion to Seal [68]. In its Motion [68], Prentiss

County states that it inadvertently attached to its Motion for Summary Judgment [66-2] an original

version of a document containing confidential information, instead of a redacted version. Prentiss

County requests that it be permitted to rectify this issue.

           The Motion [68] is GRANTED. The Clerk of Court is directed to immediately restrict

Exhibit 2 to the Motion for Summary Judgment [66-2] so that it may be viewed only by case

participants. The Defendant shall submit a redacted version of Exhibit 2 to the Court on or before

September 14, 2020. The Clerk of Court shall substitute the redacted version of Exhibit 2 upon

receipt.

           SO ORDERED, this the 9th day of September, 2020.



                                                 /s/ Sharion Aycock
                                                 UNITED STATES DISTRICT JUDGE
